Citation Nr: 1210736	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO. 09-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).

3. Entitlement to accrued benefits based on a claim for a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).

4. Entitlement to accrued benefits based on a claim for service connection for pulmonary intersticial fibrosis, claimed as due to Agent Orange exposure.

5. Entitlement to accrued benefits based on a claim for service connection for hypertension, claimed as secondary to service-connected Diabetes Mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to October 1978. He died in year 2007. The appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2008, of which the appellant was provided notice by a letter dated in July 2008, by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appellant provided testimony at a December 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The issues of service connection for the cause of the Veteran's death, entitlement to DIC pursuant to 38 U.S.C.A. § 1318, entitlement to accrued benefits based on a claim for service connection for pulmonary intersticial fibrosis, claimed as due to Agent Orange exposure, and entitlement to accrued benefits based on a claim for service connection for hypertension, claimed as secondary to service-connected Diabetes Mellitus, Type II, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. At the time of the Veteran's death an unadjudicated claim for a TDIU was pending.

2. At the time of the Veteran's death he was rated as 70 percent disabled as a result of service-connected disabilities.

3. At the time of the Veteran's death the evidence was at least in equipoise as to whether he was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, including bilateral total knee replacements and diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for a TDIU, for accrued benefits purposes, are approximated. 38 U.S.C.A. §§ 1110, 1131, 5121, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.1000, 4.15, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board finds that at the time of the Veteran's death the schedular criteria for a TDIU were met, and that the medical evidence of record was at least in equipoise as to whether he was unable to secure and follow substantially gainful employment as a result of service-connected disabilities. As a result, the Board grants the appellant's claim for accrued benefits based on a claim for a TDIU pending at the time of the Veteran's death.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed below, sufficient evidence is of record to grant the appellant's claim for a TDIU for accrued benefits purposes. Therefore, no further notice or development is needed with respect to this issue. 


Merits of the Claim

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died. 38 U.S.C.A. § 5121 (as in effect on and after December 16, 2003); 38 C.F.R. § 3.1000. The Board notes that Congress recently amended 38 U.S.C.A. § 5121 to repeal a two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits. This change applies only to deaths occurring on or after the date of enactment, December 16, 2003, as is the case here. See Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 5121(a).

Accrued benefits include those the veteran was entitled to at the time of death under an existing rating or the evidence physically or constructively of record at the time of the veteran's death. See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a). Thus, the appellant cannot furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits. "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death. 38 C.F.R. § 3.1000(d)(4); see also Hayes v. Brown, 4 Vet. App. 353 (1993).

An application for accrued benefits must be filed within one year after the date of death. A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving dependent is deemed to include a claim for any accrued benefits. 38 C.F.R. §§ 3.1000(c); 3.152(b). However, applicable law and VA regulations further stipulate that for claims filed for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2006). In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that for a surviving dependent to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), cert. denied, 117 S. Ct. 2478 (1997), which stated that a consequence of the derivative nature of the surviving dependent's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving dependent has no claim upon which to derive his or her own application. Jones, 136 F.3d at 1300.

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16. A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the  rating to 70 percent or more. 38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a).

The ability to overcome the handicap of disability varies widely among individuals. The rating, however, is based primarily upon the  average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual  success in overcoming it. However, full consideration must be given to  unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effect of combinations of disability. Total disability will be considered to exist when there is present any  impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided, that permanent total disability shall be taken to exist when  the impairment is reasonably certain to continue throughout the life of the disabled person. The following will be considered to be permanent total disability: the permanent loss of the use of both hands, or of both feet, or of one hand and one foot, or of the sight of both eyes, or becoming permanently helpless or permanently bedridden. Other total disability ratings are scheduled in the various bodily systems of this schedule. 38 C.F.R. § 4.15.

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the veteran resides. Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991). This suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. Moore, 1 Vet. App. at 358. The question in a total rating case based upon individual unemployability due to service-connected disability is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed. See Van Hoose v. Brown, 4 Vet. App. 361 (1993). A TDIU requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level. Id. (citing 38 C.F.R. §§ 4.1, 4.15).

A TDIU requires that the veteran's service-connected disabilities are sufficient to produce unemployability without regard to advancing age or nonservice-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).

In February 2006, the RO denied the Veteran's claim for a TDIU. The Veteran did not submit a notice of disagreement within one year of that decision and no new evidence was received within the one-year appeal period after the decision. Thus, the decision became final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156b(b) (new and material evidence-pending claim).

In May 2007, the Veteran submitted a new application for a TDIU. He indicated that he had been unemployed since 2001. A May 2007 letter from a private physician indicated that the Veteran was unemployable due to both service-connected and nonservice-connected disabilities. New treatment records were received pertaining to treatment of several conditions, including service-connected diabetes mellitus, and conditions for which the Veteran sought service connection, including pulmonary intersticial fibrosis, claimed as due to Agent Orange exposure, and service connection for hypertension, claimed as secondary to service-connected Diabetes Mellitus, Type II. (The appellant's claims for accrued benefits based on the Veteran's pending claims at death for service connection for pulmonary intersticial fibrosis and hypertension are addressed below.)

At the time of his death in 2007 and at all times from May 2007 forward, the Veteran was in receipt of service-connected compensation for status post meniscectomy left knee with degenerative arthritis, status post arthroplasty, rated as 30 percent disabling; status post total arthroplasty right knee with degenerative arthritis right knee, rated as 30 percent disabling; diabetes mellitus, type II, associated with herbicide exposure during service in Vietnam, rated as 20 percent disabling; and urethral stricture, rated as noncompensably disabling. After consideration of the bilateral factor, the combined disability rating was 70 percent (see 38 C.F.R. §§ 4.25 (combined ratings table), 4.26 (bilateral factor)).  Thus, the schedular rating requirements for a TDIU were met. See 38 C.F.R. § 4.16(a).

The Veteran died later in the year 2007, and the appellant's application for accrued benefits was received later in the year, during the month after the Veteran's death. The claim for accrued benefits was therefore timely filed. 38 C.F.R. §§ 3.1000(c); 3.152(b).

The most probative medical opinion of record as associated with the Veteran's claims file at the time of his death was that of a VA examiner who conducted a VA examination in November 2005. At that time, the examiner noted that the Veteran's service-connected disabilities included left and right knee total replacements, and diabetes mellitus, type II, without any current complications. The examiner opined that "on the basis of his service-connected ailments, that being the diabetes mellitus, urethral stricture, and degenerative joint disease with bilateral total knee replacements, the veteran might be capable of sedentary work. Based on his Alzheimer disease, which is not service connected, he is unemployable."  

The plain-English definition of the word "might" as used by the VA examiner is "less probability or possibility than may."  See Merriam-Webster's Collegiate Dictionary (11th ed.), page 787 (emphasis in original). As the Board construes the word "might," as generally used in the English language, interpreted in the context of VA's benefit of the doubt rule, it denotes a substantial possibility, but one that is still not probable. That is, the November 2005 VA examiner was of the view that it was reasonably possible, but not probable, that the Veteran would have been able to find employment if his only disabilities were those for which he was in receipt of service-connected compensation.

From medical records received in May 2007, months prior to the Veteran's death, it is clear that from November 2005 forward the Veteran's condition had only worsened, both as it pertained to service-connected and nonservice-connected disabilities. On his death certificate diabetes mellitus is the first-listed condition contributing to death but not related to the cause of death. Treatment records associated with the Veteran's claims file prior to his death reflect that he had problems with gait and falls that appear to have been associated both with Alzheimer's' disease and his bilateral total knee replacements. The effects of mental endowment on service-connected disabilities is a factor that may be considered in a adjudicating a TDIU. See 38 C.F.R. § 4.15.

At the time of the Veteran's death a claim was pending for a TDIU, the Veteran was rated as 70 percent disabled as a result of service-connected disabilities, and the evidence was at least in equipoise as to whether the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. Accordingly, and affording all reasonable doubt in favor of the appellant, a TDIU for accrued benefits purposes, based on the Veteran's May 2007 claim for a TDIU that was pending at the time of his death, is warranted. See 38 C.F.R. § 3.102 (benefit of the doubt rule); 4.16 (TDIU).


ORDER

Entitlement to a TDIU for accrued benefits purposes, based on the Veteran's May 3, 2007, claim for a TDIU, which was pending at the time of his death, is granted.


REMAND

During his lifetime the Veteran was granted service connection for diabetes mellitus based on presumed exposure to Agent Orange during his period of active service in Vietnam. See generally 38 C.F.R. §§ 3.307, 3.309. The Veteran's representative contended at a June 2011 Board hearing that new presumptive provisions regarding service connection for ischemic heart disease based on presumed exposure to Agent Orange during Vietnam wartime service would be relevant to the Veteran's claim for service connection for the cause of his death, to his claim for Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. § 1318, and to his accrued benefits claims. The representative asserted that a grant of service connection for the cause of the Veteran's death that includes consideration of presumptive service connection for ischemic heart disease could have an impact on accrued benefits due to the legal framework set forth at 38 C.F.R. § 3.816 (awards under the Nehmer Court Orders for disability or death caused by a condition presumptively associated with herbicide exposure) and 38 C.F.R. § 3.1000 (entitlement under 38 U.S.C. 5121 to benefits due and unpaid upon death of a beneficiary). See 38 C.F.R. §§ 3.307, 3.309(e) (as amended effective August 31, 2010). The RO must consider these provisions in readjudication of the Veteran's claims.

In addition, in consideration of the presumption of service connection for ischemic heart disease that now on its face applies to the appellant's claim for service connection for the cause of the Veteran's death, and the fact that the Veteran experienced coronary artery atherosclerotic change and calcification during the months prior to his death and a private physician indicated he had treated the Veteran for atherosclerotic heart disease since 2001, a new VA examination and opinion is required for the purpose of readjucating the claim for service connection for the cause of the Veteran's death. See DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008) (pertaining to VA's duty to obtain medical opinions in claims for Dependency and Indemnity Compensation, and holding that under 38 U.S.C.A. § 5103(A)(a), the Secretary needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."
  
Further, the appellant has not been provided notice pursuant the Veterans Claims Assistance Act of 2000 (VCAA) with respect to her claims for accrued benefits based on the Veteran's claims, pending at the time of his death, for (1) service connection for pulmonary intersticial fibrosis, claimed as due to Agent Orange exposure, and (2) to accrued benefits based on a claim for service connection for hypertension, claimed as secondary to service-connected Diabetes Mellitus, Type II. She also has not been provided VCAA notice with respect to her claim for DIC pursuant to 38 U.S.C.A. § 1318. The appellant as a result has not been provided a meaningful opportunity to participate in the adjudication of these claims. For example, in April 2008, she wrote that "[the Veteran] also had a claim pending upon his death and I do not know the outcome of that claim," and in July 2008 she wrote that "VA has mentioned the claim for Individual Unemployability but for some reason there was no mention of the hypertension and the pulmonary interstitial fibrosis of the lungs that were also part of the pending claim upon my late husband's death."  Given the above circumstances, the appellant must be provided VCAA notice with respect to her remaining claims for accrued benefits.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant VCAA notice with respect to her claims for accrued benefits based on the Veteran's claims, pending at the time of his death, for service connection for pulmonary intersticial fibrosis, claimed as due to Agent Orange exposure, service connection for hypertension, claimed as secondary to service-connected Diabetes Mellitus, Type II; and her claims for DIC pursuant to 38 U.S.C.A. § 1318 and service connection for the cause of the Veteran's death. 

(a) The notice must inform the appellant of the status of any claims pending at the time of the Veteran's death (aside from the claim for a TDIU) and the information and evidence required to substantiate such claims.

(b) Ensure that all terminal VA and private medical records, and any additional records indentified by the appellant as relevant to her claims, have been sought for association with the claims file. In doing so, refer to authorizations and consent for  release of medical records provided by the Veteran in May 2007 and by the appellant in November 2007 and April 2008, and contact the appellant as necessary to determine if all identified records have been received. 

2. The RO/AMC, after waiting an appropriate time period for the appellant to respond and receiving any additional available relevant identified records of treatment, shall cause the claims folder and any relevant medical or other evidence  obtained to be reviewed by a VA physician with appropriate expertise. 

The purpose of the file review is to determine whether service-connected disabilities were the immediate cause of the Veteran's death or caused or contributed substantially or materially to the Veteran's death.

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner must be informed that at the time of the Veteran's death he was in receipt of service-connected compensation for status post meniscectomy left knee with degenerative arthritis, status post arthroplasty, rated as 30 percent disabling; status post total arthroplasty right knee with degenerative arthritis right knee, rated as 30 percent disabling; diabetes mellitus, type II, associated with herbicide exposure during service in Vietnam, rated as 20 percent disabling; and urethral stricture, rated as noncompensably disabling. 

(c) The examiner must be referenced to a February 2007 PENRAD imaging report of a CT Chest w/o contrast, which includes impression of (1) coarse, peripheral, basilar predominant intersticial infiltrates with associated traction bronchiectasis, most compatible with pulmonary intersticial fibrosis, of a pattern most typical of usual interstitial pneumonitis, with no identifiable alveolar component, and (2) coronary artery atherosclerotic calcification incidentally noted.

(d) The examiner must be referenced to a September 2008 prescription note on which a private physician wrote that the Veteran's diabetes mellitus probably contributed to his congestive heart failure and his death, as well his atherosclerotic heart disease treated by him since August 2001.

(e) The examiner must be informed that if the Veteran had ischemic heart disease at the time of his death, such heart disease is presumed to be related to his in-service exposure to Agent Orange while serving in Vietnam. For VA purposes this would include, if present at the time of the Veteran's death, but need not be limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. 

(f) The examiner must be referenced to the Veteran's death certificate, which includes diabetes mellitus as the first-listed condition contributing to death but not related to the cause of death.

(g) The examiner must provide an opinion as to whether the Veteran's hypertension was caused or chronically worsened by his ischemic heart disease or service-connected diabetes mellitus.

(h) The examiner must provide an opinion as to whether the Veteran's intersticial lung disease was etiologically related to his exposure to Agent Orange during active service. 

(i) The examiner must provide an opinion as to whether any combination of the Veteran's service-connected disabilities was an immediate or underlying cause of death or was etiologically related to an immediate or underlying cause of death. 

(j) The examiner must provide an opinion as to whether the Veteran's ischemic heart disease and diabetes mellitus contributed substantially or materially to the Veteran's death.

(k) The examiner must provide an opinion as to whether any combination of conditions that began during active service or is related to any incident of service contributed substantially or materially to the Veteran's death.

(l) The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions based on his or her clinical experience, medical expertise, and established medical principles.

(m) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(n) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3. Readjudicate the issues on appeal. 

(a) Readjudication must include 38 C.F.R. §§ 3.307 and 3.309(e) as currently in effect and as amended effective August 31, 2010, as they apply to a presumption of service connection for ischemic heart disease based on a presumption of exposure to certain herbicide agents during service in Vietnam.

(b) As applicable, readjudication must include consideration of 38 C.F.R. § 3.816 (awards under the Nehmer Court Orders for disability or death caused by a condition presumptively associated with herbicide exposure) and 38 C.F.R. § 3.1000 (entitlement under 38 U.S.C. 5121 to benefits due and unpaid upon death of a beneficiary). 

(c) If any benefit sought remains denied, provide the appellant and her representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the appellant until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


